Benham, Judge.
This court having entered on February 18, 1986, a judgment in the above-styled case (178 Ga. App. 467 (343 SE2d 492) (1986)), reversing the judgment of the trial court; and the judgment of this court having been reversed by the Supreme Court in Lanier Collection Agency & Svc. v. Mackey, 256 Ga. 499 (350 SE2d 439) (1986), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


McMurray, P. J., and Banke, P. J., concur.